Case 1:16-cv-00626-TFM-MU Document 177 Filed 05/05/20 Page 1 of 1                         PageID #: 1000



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

      ARTHUR LEE GRIGGS,                              )
                                                      )
            Plaintiff,                                )
                                                      )
      v.                                              )   CIVIL ACT. NO. 1:16-cv-626-TFM-MU
                                                      )
      JEFFERSON DUNN, et al.,                         )
                                                      )
            Defendants.                               )

                                                 ORDER


           Pending before the court is a Stipulation for Dismissal (Doc. 175, filed 4/8/20) filed jointly

  by the parties in this action. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss

  the action without an order of the court “by filing a notice of dismissal before the opposing party

  serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

  who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both sides. 1

  Consequently, by operation of Rule 41, this action has been dismissed in accordance with the joint

  notice. Therefore, this case is dismissed with prejudice with each party to bear their own attorneys’

  fees and costs.

           The Clerk of the Court is DIRECTED to close this case.

           DONE and ORDERED this 5th day of May 2020.


                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




  1Counsel for the Plaintiff filed a Notice of Endorsement (Doc. 176, filed 4/9/20) indicating his
  original signature was placed on the stipulation of dismissal.
                                                Page 1 of 1
